Case: 4:18-cv-01859-PLC Doc. #: 204 Filed: 06/11/21 Page: 1 of 2 PageID #: 3184




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IAN WALLACE,                                       )
                                                   )
                       Plaintiff,                  )
                                                   )
      v.                                           )          Case No. 4:18-CV-1859 PLC
                                                   )
PHARMA MEDICA RESEARCH, INC.,                      )
et al.,                                            )
                                                   )
                       Defendants.                 )

                                              ORDER

       This matter is before the Court after a telephone conference with counsel on June 10, 2021.

After conferring with counsel and careful consideration,

       IT IS HEREBY ORDERED that the five-day jury trial of this case is RESCHEDULED

from June 28, 2021, to November 1, 2021, beginning at 9:00 a.m., in Courtroom 9N on the ninth

floor of the Thomas F. Eagleton U.S. Courthouse, 111 South 10th Street, St. Louis, Missouri.

       IT IS FURTHER ORDERED that, with respect to the new trial date, a final pretrial

conference with counsel is set for 1:00 p.m. on October 19, 2021 in the same courtroom.

       IT IS FURTHER ORDERED that, on or before October 12, 2021, (1) Plaintiff shall file

a response to Defendant’s pending motion in limine [ECF No. 199] and (2) the parties shall file of

record (and submit to chambers a courtesy copy of) their revised proposed jury instructions. All

other pretrial materials filed for use at the June 1, 2021 pretrial conference and June 28, 2021 trial

date will be utilized at the October 19, 2021 pretrial conference and November 1, 2021 trial.

       Absent prior leave of Court, the parties may not submit additional pretrial material for the

November 1, 2021 trial date. Due to the rescheduling of trial,
Case: 4:18-cv-01859-PLC Doc. #: 204 Filed: 06/11/21 Page: 2 of 2 PageID #: 3185




       IT IS FINALLY ORDERED that Defendant’s pending motion to allow party

representative to attend trial via Zoom or other electronic technology [ECF No. 143] is DENIED

without prejudice.




                                                  PATRICIA L. COHEN
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 11th day of June, 2021




                                              2
